

117 HR 3501 IH: To amend the Harmonized Tariff Schedule of the United States to provide for permanent duty-free treatment on imports of basketballs.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3501IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Guthrie introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Harmonized Tariff Schedule of the United States to provide for permanent duty-free treatment on imports of basketballs.1.Permanent duty-free treatment on imports of basketballs(a)In generalChapter 95 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 9506.62.40: 9506.62.70BasketballsFree30%.(b)Conforming amendments(1)Chapter 95 of the Harmonized Tariff Schedule of the United States, as amended by subsection (a), is further amended by redesignating subheading 9506.62.80 as subheading 9506.62.81.(2)Subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by striking headings 9902.17.75, 9902.17.76, and 9902.17.77.(3)Note 20(s)(i) to subchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by striking 9506.62.80 and by inserting 9506.62.70 and 9506.62.81.(c)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 